       Case 1:15-cv-00321-SKO Document 382 Filed 07/31/20 Page 1 of 3


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9     G.P.P., INC. d/b/a GUARDIAN
       INNOVATIVE SOLUTIONS,
10
                          Plaintiff,
11

12             v.
13
       GUARDIAN PROTECTION PRODUCTS,                       Case No. 1:15-cv-00321-SKO
14     INC., RPM WOOD FINISHES GROUP,
       INC.,                                               ORDER RE: DEADLINE FOR
15                                                         REOPENED DISCOVERY
                          Defendants.
16     _____________________________________/
17     GUARDIAN PROTECTION PRODUCTS,
18     INC.,

19                        Counterclaimant,

20
               v.
21
       G.P.P., INC. d/b/a GUARDIAN
22
       INNOVATIVE SOLUTIONS,
23                        Counter-defendant.
24     _____________________________________/

25

26
27          On May 26, 2020, the Court reopened discovery “for the limited purpose of addressing the

28 issue of damages that have occurred since the trial in this case and as a result of the additional alleged
       Case 1:15-cv-00321-SKO Document 382 Filed 07/31/20 Page 2 of 3


 1 breaches,” and ordered such discovery be completed by no later than June 30, 2020. (Doc. 366 at

 2 14.) A dispute thereafter arose as to the scope of the discovery permitted, and the parties filed cross-

 3 motions to compel. (See Docs. 373 & 374.)

 4          On July 9, 2020, the Court denied Defendant/Counterclaimant Guardian Protection
 5 Products, Inc. (“Guardian”)’s motion to compel and granted in part Plaintiff/Counter-defendant

 6 G.P.P., Inc. d/b/a Guardian Innovative Solutions (“GIS”)’s motion to compel. (See Doc. 378.) The

 7 Court also extended the deadline by which to complete the reopened discovery to August 7, 2020,

 8 and continued the Pretrial Conference to September 2, 2020 accordingly. (See id. at 10.)

 9          On July 17, 2020, GIS moved for reconsideration of the portion of the Court’s July 9, 2020
10 order denying GIS permission to seek discovery of lost commissions for sales made within all

11 territories covered by the Bob’s Agreement, not just the territories covered by the Florida, Mid-

12 Atlantic, and Cook County Agreements. (See Doc. 379.) GIS’s motion for reconsideration is

13 noticed for hearing on August 19, 2020—twelve days after the deadline to complete the reopened

14 discovery.

15          On July 29, 2020, Guardian filed an “Ex Parte Motion to Modify the Scheduling Order”
16 pursuant to Fed. R. Civ. P. 16(b)(4), seeking an extension of the August 7, 2020 discovery deadline

17 and leave to conduct additional discovery, in view of having “recently discovered information

18 pertaining to its defense in this matter that had not been previously disclosed by GIS.” (Doc. 380.)

19 Guardian did not seek an order shortening the time for its motion to be heard. (See Local Rule

20 144(e).)

21          Both GIS’s motion for reconsideration and Guardian’s ex parte motion to modify the
22 scheduling order seek permission to conduct discovery beyond the current deadline. Since both

23 parties have effectively requested the Court to enlarge the discovery deadline, they are hereby

24 ORDERED to meet and confer to reach an agreement on such deadline.

25          By no later than August 7, 2020, the parties SHALL inform the Court of their agreed-upon
26 discovery deadline. In the event the parties are unable to agree upon a date, they SHALL, by no
27

28

                                                       2
         Case 1:15-cv-00321-SKO Document 382 Filed 07/31/20 Page 3 of 3


 1 later than August 7, 2020, file a joint statement of no more than five (5) pages in length, setting forth

 2 their meet and confer efforts and respective positions.1

 3
     IT IS SO ORDERED.
 4

 5 Dated:         July 31, 2020                                                  /s/   Sheila K. Oberto                      .
 6                                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27   1
      Guardian’s ex parte motion to modify the scheduling order pursuant to Fed. R. Civ. P. 16(b)(4) (Doc. 380) is DENIED
     as MOOT insofar as it seeks to enlarge the August 7, 2020 discovery deadline. The Court does not consider Guardian’s
28   request for additional relief in its motion (see Doc. 380-1 at 13), as such does not fall within the scope of relief available
     under Rule 16(b)(4).

                                                                   3
